Title: To Benjamin Franklin from ——— Gloro, 10 January 1777: résumé
From: Gloro, ——
To: Franklin, Benjamin


<Hennebon, near Lorient, January 10, 1777, in French: I have served the Compagnie des Indes since 1752, and was returning from China in 1776 when my ship put in at Ascension Island to revictual and take on turtles. There I encountered a Mr. Benjamin Salter, out of St. Eustatius from Bermuda, waiting to make purchases from passing vessels. I made friends with him and sold him all I had brought with me, receiving two bills of exchange. The larger one, on a London merchant named William Cawthorne, was protested; Cawthorne was in debtors’ prison and denied knowledge of the business. Salter knew that I faced ruin if not paid, and I trusted him so much that I never learned his address. I have since heard of a rich Philadelphia merchant of that name; can you give me information, any means by which I may collect? Please do not let the ship’s owners hear of my misadventure; they do not like such private business, although it is the only way that the underpaid can survive.>
